Case 7:14-cr-00768-VB Document 571 Filed 08/23/21 Page 1 of 1
Case 7:14-cr-00768-VB Document570 Filed 08/20/21 Page 1of1

 

 

 

 

 

 

 

| USDC SDNY
BOCUMENT
ELECTRONICALLY FILED
Green & Willstatter BOC # = f
ATTORNEYS AT LAW DATE PILED: ~ VIAL |
200 MAMARONECK AVENUE Siocemirn neem ee ef here

 

 

 

SUITE 605
WHITE PLAINS, NEW YORK 106Q

 
 
  

 

 
 

THEODORE S. GREEN (914) 948-5256
RICHARD D, WILLSTATTER FAX (914) 948-8730

   

E-MAIL: THEOSGREEN@MSN.

   
 

APPLICATION GRANTED

 
 
  
 
      
       

August 20, 2021

Hon. Vincent L. Briccetti

United States District Court
300 Quarropas Street
White Plains, New York 10601 White Plains, NY hy:

re: United States v. James Morris Crferonrce ody anneal

14-cr-768 (VB)

   
 

Dear Judge Briccetti:

 

   

This letter is an application to adjout the VOSR proceeding for James Morris from August te (é pyre
26, 2021, to a date after September 1, 2021. T&gk that the Court avoid September 15. In significant
part, the violation specifications concern chargésthat are pending in Yonkers City Court. That
Yonkers matter has not been disposed of and is next Calendared for September 1. The government
by AUSA Scott Hartman, and Probation Officer Jason Lesman both consent to an adjournme

    
  
   
  
  
  
   

  

Very truly yours,
/s/ Theodore S. Green
Theodore S. Green

cc: All counsel (by ECF)
U.S. Probation Officer Jason Lerman (by email)

 
   

CRM in 1 oman -
QRE- 363-4749 | 703567.

BA
